Citation Nr: 1522236	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-19 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active naval service from November 1965 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut that denied service connection for bilateral hearing loss based on a finding that there was no current hearing loss meeting VA criteria.  Service connection for tinnitus was granted in that rating decision.  

In July 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  

In an October 2014 rating decision, the RO denied the Veteran entitlement to service connection for head trauma, heart disease, diabetes, a dental condition, hypertension, diabetic nephropathy and gall bladder removal.  The Veterans Benefits Management System (VBMS) indicates that the Veteran filed a notice of disagreement (NOD) with the denial of these service connection claims.  See May 2015 appeals processing letter in response to February 2015 NOD.  As the RO has acknowledged receipt of the NOD, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VBMS and electronic Veterans Appeals Control and Locator System (VACOLS) reflect that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in this case as to these claims.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing disability.  The Board finds that remand is necessary in order to provide the Veteran with a new VA examination to assess the nature and etiology of any hearing loss disability.  In the January 2013 rating decision, the RO denied the Veteran's hearing loss claim on the basis that there was no diagnosis of a current disability.  The RO provided the Veteran with an audiology examination in December 2012, which revealed that the Veteran did not have a current hearing loss severe enough to be considered a disability pursuant to 38 C.F.R. § 3.385 (2014).  At his July 2014 hearing before the undersigned, however, the Veteran and his wife credibly testified that his hearing has worsened since the time of that examination.  They urge that he now has bilateral hearing loss such that it would be considered a disability for VA purposes.  They described the Veteran as needing to have things repeated to him all the time now.  His wife has to yell to be understood by him.  

Under the circumstances, the Board finds that the December 2012 VA examination is lacking in probative value, and on remand, the Veteran must be afforded a new examination.  38 C.F.R. § 4.2 (2014); see Nieves-Rodriguez 22 Vet. App. at 304.  

Parenthetically, the Board notes that the Veteran and his wife also credibly testified that the Veteran was exposed to acoustic trauma in the performance of his duties onboard ship in the Navy, the alleged exposure is consistent with his documented duties and is conceded.  Specifically the Veteran stated he was a 2nd Class Boatswain Mate in charge of the 2nd Division, which included turrets on half the part of the ship, which also fired missiles among other duties.  He was exposed to significant noise of turrets firing missiles with minimal hearing protection.  He reported that he was 21 at the time and people shared the hearing protection as they took over their shift.  The Veteran and his wife also credibly testified that his post-service work as a police officer and machine operator did not involve significant loud noise exposure.  This should be considered by the examiner should hearing loss meeting the criteria for a disability for VA purposes be found.  

Finally, the Board notes that the December 2012 VA examination report reflects the examiner's observation that since the service treatment records contain whispered voice testing at the time of separation, standard threshold shifts cannot be measured.  In this regard, the Court has held that the absence of evidence of a hearing loss disability in service is not fatal to a Veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87 (1992).  The Court has also held that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  While the Veteran did not show hearing loss for VA purposes at the time of separation, this alone is not a sufficient rationale for a negative nexus opinion if a current hearing loss is shown.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination conducted by an audiologist to determine the etiology and severity of his current hearing loss.  The claims file, including a copy of this remand, and VBMS/Virtual VA records, must be provided to the examiner for review in conjunction with the examination.  The examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner is additionally asked to accomplish the following:

(a) Interview the Veteran as to the relevant history of his current hearing loss disorder and include a detailed description of that history in his or her report.  Acoustic trauma in service consistent with his duties onboard ship is conceded.  

(b) Provide an opinion as to whether the Veteran has a current hearing loss disability. 

(c) Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's hearing loss disability had onset during or was caused by his active service.  For purposes of this determination, it is noted that the Veteran is considered a reliable and credible historian in his hearing testimony.  

Note that the lack of established hearing loss in service, or the lack of documented treatment for the same in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any currently diagnosed hearing loss.

The examiner should provide a complete rationale for any and all conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.

2.  After ensuring that the requested actions are completed, readjudicate the claim of entitlement to service connection for bilateral hearing loss.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




